Citation Nr: 0018138	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-22 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle (talus) fracture, with traumatic arthritis and ankle-
foot orthosis (formerly residuals, right ankle fracture, with 
traumatic arthritis), originally evaluated as 10 percent 
disabling effective from December 27, 1993, rated as 20 
percent disabling effective from May 28, 1996, and currently 
evaluated as 30 percent disabling, effective from August 1, 
1997 (exclusive of a temporary total convalescent rating).  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in June 1994, 
which, in pertinent part, denied service connection for an 
eye disorder claimed as residual of spinal meningococcemia, 
meningococcal meningitis, and a claimed right ankle disorder.  
A February 1996 rating decision, effectuating a hearing 
officer's decision, established service connection for 
residuals of a right ankle fracture, with traumatic 
arthritis, and assigned a 10 percent evaluation from December 
27, 1993.  A September 1996 rating increased the evaluation 
to 20 percent from May 28, 1996 and 100 percent pursuant to 
38 C.F.R. § 4.30 from July 31, 1996 with a return to the 20 
percent level from September 1, 1996.  Subsequent ratings 
extended the paragraph 30 rating, ultimately through July 31, 
1997.  

In April 1997, the Board remanded the claim of service 
connection for an eye disorder, and a claim for increase for 
service-connected right ankle disability, for additional 
necessary development, which has since been completed.  

A May 1999 RO rating decision established service connection 
for optic atrophy, residual of meningitis, with impaired 
visual field, and assigned a noncompensable disability 
evaluation from December 27, 1993, and a 20 percent 
disability evaluation from September 28, 1998.  At that time, 
the RO also granted a 30 percent evaluation, effective from 
August 1, 1997, for residuals of a right ankle (talus) 


fracture, with traumatic arthritis and ankle-foot orthosis, 
following the temporary total rating.  Moreover, the RO 
granted a separate 10 percent disability rating for reflex 
sympathetic dystrophy of the right foot, with a combined 40 
percent disability evaluation for service-connected right 
foot disabilities.  Additionally, in August 1999, the RO 
granted special monthly compensation on account of loss of 
use of the right foot, effective from June 30, 1997.  


FINDINGS OF FACT

1.  In May 1999, notice was issued to the veteran of the RO's 
decisions to grant service connection for reflex sympathetic 
dystrophy, right foot, and assign a 10 percent disability 
evaluation from August 1, 1997, and to grant an increased 
rating, to a 30 percent evaluation, for residuals of a right 
foot ankle disorder, effective from August 1, 1997, with a 
combined 40 percent evaluation for right foot disability.  

2.  On July 12, 1999, the veteran informed the RO that, "I 
agree with the 40 [percent] disability rating for my right 
foot," but the veteran requested special monthly 
compensation for the loss of use of his right foot.  

3.  In August 1999, notice was issued to the veteran that 
special monthly compensation was granted, on account of the 
loss of use of the right foot, effective from June 30, 1997, 
and that he was also granted entitlement to automobile and 
adaptive equipment.  

4.  A December 7, 1999 statement of the veteran, and a 
January 5, 2000 statement of his representative, received at 
the RO prior to the promulgation of a decision in the appeal, 
express an intention to withdrawal his right foot claim on 
appeal.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

In May 1999, notice was issued to the veteran of the RO's 
decisions to grant service connection for reflex sympathetic 
dystrophy, right foot, and assign a 10 percent disability 
evaluation from August 1, 1997, and to grant an increased 
rating, to a 30 percent evaluation, for residuals of a right 
foot and ankle disorder, effective from August 1, 1997, with 
a combined 40 percent evaluation for right foot disability.  
On July 12, 1999, the veteran informed the RO that, "I agree 
with the 40 [percent] disability rating for my right foot," 
but he requested special monthly compensation for the loss of 
use of his right foot.  In August 1999, notice was issued to 
the veteran that special monthly compensation was granted, on 
account of the loss of use of the right foot, effective from 
June 30, 1997, and that he was also granted entitlement to 
automobile and adaptive equipment.  In a December 7, 1999 
statement of the veteran, and a January 5, 2000 statement of 
his representative, received at the RO prior to the 
promulgation of a decision in the appeal, the veteran and his 
representative expressed an intention to withdrawal his right 
foot claim on appeal.  Accordingly, the appellant has 
withdrawn this issue on appeal and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal.  The appeal is dismissed without 
prejudice.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


ORDER

The appeal is dismissed.


REMAND

The Board initially notes that the May 1999 RO rating 
decision granted the benefit sought on appeal by the veteran, 
when service-connection was established for optic atrophy, 
residual of meningitis, with impaired visual field.  Notice 
of this decision was issued to the veteran in June 1999, and 
in a July 1999 statement, the veteran gave notice of 
disagreement (NOD) with the assignment of an original 
noncompensable disability evaluation, prior to September 28, 
1998, as well as the current 20 percent evaluation.  The 
veteran again expressed disagreement in a December 1999 
statement with the ratings assigned, but no responsive 
statement of the case (SOC) was issued by the RO.  Issuance 
of a SOC is required by 38 C.F.R. § 19.26 (1999).  Moreover, 
because the United States Court of Appeals for Veterans 
Claims has recently indicated that a referral of the issue to 
the RO does not suffice when the veteran files a NOD to a RO 
decision, a remand is required.  Manlincon v. West, 
12 Vet. App. 238 (1999). 

Finally, inasmuch as the veteran has expressed disagreement 
with the initial award made in conjunction with the grant of 
service connection for optic atrophy, residual of meningitis, 
with impaired visual field, the matter before the Board is 
characterized as arising from an original award.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Such issues require 
consideration be given to whether a higher 


rating is warranted for any period during the pendency of the 
appeal, should such an appeal be completed.  Id.

The case is REMANDED for the following action:  

The RO should issue a statement of the 
case (SOC) responsive to the veteran's 
July 1999 notice of disagreement and 
December 1999 statement, regarding the 
RO's May 1999 grant of service 
connection, and the claim of entitlement 
to an original increased evaluation for 
optic atrophy, residual of meningitis, 
with impaired visual field, evaluated as 
noncompensable from December 27, 1993 and 
20 percent disabling from September 28, 
1998.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

However, this matter should not be 
returned to the Board unless an adequate 
and timely substantive appeal is 
submitted in accordance with 38 C.F.R. 
Part 20 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

